
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


HISPANIC BROADCASTING CORPORATION

SECOND AMENDED AND RESTATED 1997 EMPLOYEE STOCK PURCHASE PLAN


        1.    Purpose.    The purpose of the HISPANIC BROADCASTING CORPORATION
SECOND AMENDED AND RESATED 1997 EMPLOYEE STOCK OPTION PLAN (the "Plan") is to
furnish to eligible employees an incentive to advance the best interests of
Hispanic Broadcasting Corporation (formerly known as Heftel Broadcasting
Corporation, the "Company") by providing a method whereby they voluntarily may
purchase stock of the Company at a favorable price and upon favorable terms.

        2.    Administration of the Plan.    The Plan shall be administered by a
committee (the "Committee") of, and appointed by, the Board of Directors of the
Company (the "Board"), and the Committee shall be constituted so as to permit
the Plan to comply with Rule 16b-3, as currently in effect or as hereinafter
modified or amended ("Rule 16b-3"), promulgated under the Securities Exchange
Act of 1934, as amended (the "1934 Act"). Subject to the provisions of the Plan,
the Committee shall interpret the Plan and all options granted under the Plan,
shall make such rules as it deems necessary for the proper administration of the
Plan, shall make all other determinations necessary or advisable for the
administration of the Plan and shall correct any defect or supply any omission
or reconcile any inconsistency in the Plan or in any option granted under the
Plan in the manner and to the extent that the Committee deems desirable to carry
the Plan or any option into effect. The Committee shall, in its sole discretion
exercised in good faith, make such decisions or determinations and take such
actions, and all such decisions, determinations and actions taken or made by the
Committee pursuant to this and the other paragraphs of the Plan shall be
conclusive on all parties. The Committee shall not be liable for any decision,
determination or action taken in good faith in connection with the
administration of the Plan.

        3.    Participating Companies.    Each present and future parent or
subsidiary corporation of the Company (within the meaning of Sections 424(e) and
(f) of the Internal Revenue Code of 1986, as amended (the "Code")) that is
eligible by law to participate in the Plan shall be a "Participating Company"
during the period that such corporation is such a parent or subsidiary
corporation; provided, however, that the Committee may at any time and from time
to time, in its sole discretion, terminate a Participating Company's Plan
participation. Any Participating Company may, by appropriate action of its Board
of Directors, terminate its participation in the Plan. Transfer of employment
among the Company and Participating Companies (and among any other parent or
subsidiary corporation of the Company) shall not be considered a termination of
employment hereunder.

        4.    Eligibility.    All employees of the Company and the Participating
Companies who are customarily employed at least 20 hours per week and at least
5 months per year shall be eligible to participate in the Plan; provided,
however, that no option shall be granted to an employee if such employee,
immediately after the option is granted, owns stock possessing five percent or
more of the total combined voting power or value of all classes of stock of the
Company or of its parent or subsidiary corporation (within the meaning of
Sections 423(b)(3) and 424(d) of the Code).

        5.    Stock Subject to the Plan.    Subject to the provisions of
paragraph 12 (relating to adjustment upon changes in stock), the aggregate
number of shares which may be sold pursuant to options granted under the Plan
shall not exceed [400,000] shares of the authorized $0.001 par value common
stock of the Company ("Stock"), which shares may be unissued shares or
reacquired shares or shares bought on the market for purposes of the Plan.
Should any option granted under the Plan expire or terminate prior to its
exercise in full, the shares theretofore subject to such option may again be
subject to an option granted under the Plan. Any shares which are not subject to
outstanding options upon the termination of the Plan shall cease to be subject
to the Plan.

1

--------------------------------------------------------------------------------


        6.    Grant of Options.    

                (a)    General Statement: "date of grant"; "option period";
"date of exercise".    Following the effective date of the Plan and continuing
while the Plan remains in force, the Company shall offer options under the Plan
to all eligible employees to purchase shares of Stock. Except as otherwise
determined by the Committee, these options shall be granted on November 1, 1997
and, thereafter, on the sixteenth day of each January and July (each of which
dates is herein referred to as a "date of grant"). The term of each option
granted on November 1, 1997 shall be for two months, and the term of each option
granted thereafter shall be for six months (each of such two-month and six-month
periods is herein referred to as an "option period"), which shall begin on a
date of grant (the last day of each option period is herein referred to as a
"date of exercise"). The number of shares subject to each option shall be the
quotient of the payroll deductions withheld on behalf of each participant in
accordance with subparagraph 6(b) and the payments made by such participant
pursuant to subparagraph 6(f) extended for the option period divided by the
"option price" (defined in subparagraph 7(b)) of the Stock, provided, however,
that the maximum number of shares that may be subject to any option may not
exceed [625] (subject to adjustment as provided in paragraph 12).

                (b)    Election to Participate; Payroll Deduction
Authorization.    Except as provided in subparagraph 6(f), an eligible employee
may participate in the Plan only by means of payroll deduction. Except as
provided in subparagraph 6(g), each eligible employee who elects to participate
in the Plan shall deliver to the Company, within the time period prescribed by
the Company, a written payroll deduction authorization in a form prepared by the
Company whereby he gives notice of his election to participate in the Plan as of
the next following date of grant, and whereby he designates an integral
percentage or specific amount of his "eligible compensation" (as defined in
subparagraph 6(d)) to be deducted from his compensation for each pay period and
paid into the Plan for his account. The designated percentage or specific amount
may not be expected to result in the payment into the Plan during any payroll
period of an amount less than five dollars. The designated percentage or
specific amount may not exceed either of the following: (i) 15% of the amount of
eligible compensation for the option period in which the deduction is made; or
(ii) an amount which will result in noncompliance with the [$25,000] limitation
stated in subparagraph 6(e).

                (c)    Changes in Payroll Authorization.    Except as provided
in subparagraph 8(a), the payroll deduction authorization referred to in
subparagraph 6(b) may not be changed during the option period.

                (d)    "Eligible Compensation" Defined.    The term "eligible
compensation" means the gross (before taxes are withheld) total of all wages,
salaries, commissions, and bonuses received during the option period, and
provided that such term shall include elective contributions made on an
employee's behalf by the Company or a Participating Company that are not
includable in income under Section 125 or Section 402(e)(3) of the Code.
Notwithstanding the foregoing, "eligible compensation" shall not include
(i) employer contributions to or payments from any deferred compensation
program, whether such program is qualified under Section 401(a) of the Code or
nonqualified, (ii) amounts realized from the receipt or exercise of a stock
option that is not an incentive stock option within the meaning of Section 422
of the Code, (iii) amounts realized at the time property described in Section 83
of the Code is freely transferable or no longer subject to a substantial risk of
forfeiture, (iv) amounts realized as a result of an election described in
Section 83(b) of the Code, and (v) any amount realized as a result of a
disqualifying disposition within the meaning of Section 421(a) of the Code.

                (e)    [$25,000] Limitation.    No employee shall be granted an
option under the Plan to the extent the grant of an option under the Plan would
permit his rights to purchase Stock under the Plan and under all other employee
stock purchase plans of the Company and its parent and subsidiary corporations
(as such terms are defined in Section 424(e) and (f) of the Code) to accrue at a
rate which exceeds [$25,000] of fair market value of Stock (determined at the
time the option is granted) for each calendar year in which any such option
granted to such employee is outstanding at any time (within the meaning of
Section 423(b)(8) of the Code).

2

--------------------------------------------------------------------------------


                (f)    Leaves of Absence.    During a paid leave of absence
approved by the Company and meeting the requirements of Treasury Regulation §
1.421-7(h)(2), a participant's elected payroll deductions shall continue. If a
participant takes an unpaid leave of absence that is approved by the Company or
a Participating Company and meets the requirements of Treasury Regulation §
1.421-7(h)(2), then such participant may continue participation in the Plan by
cash payments to the Company on his normal pay days equal to the reduction in
his payroll deductions caused by his leave. If a participant on such leave fails
to make such payments, or if a participant takes a leave of absence that is not
described in the preceding provisions of this subparagraph 6(f), then he shall
be considered to have withdrawn from the Plan pursuant to the provisions of
paragraph 8 hereof.

                (g)    Continuing Election.    A participant (i) who has elected
to participate in the Plan pursuant to subparagraph 6(b) as of a date of grant
and (ii) who takes no action to change or revoke such election as of the next
following date of grant and/or as of any subsequent date of grant prior to any
such respective date of grant shall be deemed to have made the same election,
including the same attendant payroll deduction authorization, for such next
following and/or subsequent date(s) of grant as was in effect for the date of
grant for which he made such election to participate.

        7.    Exercise of Options.    

                (a)    General Statement.    Each eligible employee who is a
participant in the Plan automatically and without any act on his part shall be
deemed to have exercised his option on each date of exercise. To the extent that
the cash balance then in his account under the Plan is insufficient to purchase
at the "option price" (as defined in subparagraph 7(b)) a whole share of Stock
or if the exercise of the option would result in the acquisition of a fractional
share, the eligible employee's account will be credited with the ownership of a
fractional share. Upon the issuance of a stock certificate to an eligible
employee pursuant to subparagraph 7(c) or the termination of an eligible
employee's employment with the Company, any fractional shares shall be treated
as provided in subparagraph 7(d).

                (b)    "Option Price" Defined.    The option price per share of
Stock to be paid by each optionee on each exercise of his option shall be a sum
equal to 85% of the fair market value of the Stock on the date of exercise or on
the date of grant, whichever amount is lesser. For all purposes under the Plan,
the fair market value of a share of Stock on a particular date shall be equal to
the closing sales price of the Stock as reported on the stock exchange composite
tape on that date; or, if no prices are reported on that date, on the last
preceding date on which such prices of the Stock are so reported. If the Stock
is traded over the counter at the time a determination of its fair market value
is required to be made hereunder, its fair market value shall be deemed to be
equal to the average between the reported high and low or closing bid and asked
prices of Stock on the most recent date on which Stock was publicly traded. In
the event Stock is not publicly traded at the time a determination of its value
is required to be made hereunder, the determination of its fair market value
shall be made by the Committee in such manner as it deems appropriate.

                (c)    Delivery of Stock Certificates.    As soon as practicable
after each date of exercise, the Company shall issue one or more certificates
representing the total number of whole shares of Stock respecting exercised
options in the aggregate of all of the eligible employees hereunder. Any such
certificate shall be held by the Company, and, if the Company issues a
certificate representing the shares of more than one eligible employee, the
Company shall keep accurate records of the beneficial interests of each eligible
employee in each such certificate by means of a Company stock account. Each
eligible employee shall be provided with such periodic statements as may be
directed by the Committee reflecting all activity in any such Company stock
account. In the event the Company is required to obtain from any commission or
agency authority to issue any such certificate, the Company shall seek to obtain
such authority. Inability of the Company to obtain from any such commission or
agency authority which counsel for the Company deems necessary for the lawful
issuance of any such certificate shall relieve the Company from liability to any
participant in the Plan except to return to him the amount of the balance in his
account. After a period of at least 12 months from the date of

3

--------------------------------------------------------------------------------


exercise of an option pursuant to which shares of Stock were issued has past, an
employee may, on the form prescribed by the Committee, request the Company to
deliver to such employee as soon as practicable, a certificate issued in his
name representing the aggregate whole number of shares of Stock issued in
connection with such option and then held by the Company on his behalf under the
Plan. Further, upon termination of an employee's employment with the Company and
its parent or subsidiary corporations for any reason whatsoever, the Company
shall deliver to such employee a certificate issued in his name representing the
aggregate whole number of shares of Stock then held by the Company on his behalf
under the Plan. While shares of Stock are held by the Company, such shares may
not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of by the employee who has purchased such
shares; provided, however, that such restriction shall not apply to the transfer
of such shares of Stock pursuant to (i) a plan of reorganization, merger,
recapitalization or other extraordinary corporate transaction or share exchange
of the Company, but the stock, securities or other property received in exchange
therefor shall be held by the Company pursuant to the provisions hereof or
(ii) a divorce. The Committee may cause the Stock certificates issued in
connection with the exercise of options under the Plan to bear such legend or
legends, and the Committee may take such other actions, as it deems appropriate
in order to reflect the provisions of this subparagraph 7(c) and to assure
compliance with applicable securities laws. Neither the Company nor the
Committee shall have any liability with respect to a delay in the delivery of a
Stock certificate pursuant to this subparagraph 7(c).

                (d)    No Fractional Shares.    No stock certificates evidencing
fractional shares of Stock shall be issued to eligible employees under the Plan,
and such fractional share interests shall not entitle the owner thereof to any
rights of a stockholder of the Company. In lieu of any such fractional shares,
each eligible employee whose account reflects any fractional share interest,
upon the issuance of certificate as provided in subparagraph 7(c), shall be paid
an amount in cash (without interest), rounded to the nearest cent, determined by
multiplying (i) the fair market value of the Stock, determined as the average
between the reported high and low or closing bid and asked prices of Stock on
the most recent trading day prior to the date on which the certificate is issued
by (ii) the fractional interest to which such eligible employee would otherwise
be entitled. In the event Stock is not publicly traded at the time a
determination of its fair market value is required to be made hereunder, the
determination of its fair market value shall be made by the Committee in such
manner as it deems appropriate.

        8.    Withdrawal from the Plan.    

                (a)    General Statement.    Any participant may withdraw in
whole from the Plan at any time prior to 30 days before the exercise date
relating to a particular option period. Partial withdrawals shall not be
permitted. A participant who wishes to withdraw from the Plan must timely
deliver to the Company a notice of withdrawal in a form prepared by the Company.
The Company, promptly following the time when the notice of withdrawal is
delivered, shall refund to the participant the amount of the cash balance in his
account under the Plan; and thereupon, automatically and without any further act
on his part, his payroll deduction authorization and his interest in unexercised
options under the Plan shall terminate.

                (b)    Eligibility Following Withdrawal.    A participant who
withdraws from the Plan shall be eligible to participate again in the Plan upon
expiration of the option period during which he withdrew (provided that he is
otherwise eligible to participate in the Plan at such time).

        9.    Termination of Employment.    If the employment of a participant
terminates for any reason whatsoever, his participation in the Plan
automatically and without any act on his part shall terminate as of the date of
the termination of his employment. The Company shall refund to him the amount of
the cash balance in his account under the Plan, and thereupon his interest in
unexercised options under the Plan shall terminate. In addition, as provided in
subparagraph 7(c), the Company shall deliver to the employee a certificate
issued in his name representing the aggregate whole number of shares of Stock
then held by the Company on his behalf under the Plan.

4

--------------------------------------------------------------------------------


        10.    Restriction Upon Assignment of Option.    An option granted under
the Plan shall not be transferable otherwise than by will or the laws of descent
and distribution. Each option shall be exercisable, during his lifetime, only by
the employee to whom granted. The Company shall not recognize and shall be under
no duty to recognize any assignment or purported assignment by an employee of
his option or of any rights under his option.

        11.    No Rights of Stockholder Until Certificate Issues.    With
respect to shares of Stock subject to an option, an optionee shall not be deemed
to be a stockholder, and he shall not have any of the rights or privileges of a
stockholder. An optionee shall have the rights and privileges of a stockholder
upon, but not until, the issuance on his behalf of a certificate for shares
following exercise of his option. With respect to an optionee's Stock held by
the Company pursuant to subparagraph 7(c), the Company shall, as soon as
practicable, pay the optionee any cash dividends attributable thereto and
facilitate the optionee's voting rights (other than with respect to any
fractional shares) attributable thereto.

        12.    Changes in Stock; Adjustments.    Whenever any change is made in
the Stock, by reason of a stock dividend or by reason of subdivision, stock
split, reverse stock split, recapitalization, reorganization, combinations,
reclassification of shares, or other similar change, appropriate action will be
taken by the Committee to adjust accordingly the number of shares subject to the
Plan, the maximum number of shares that may be subject to any option, and the
number and option price of shares subject to options outstanding under the Plan.

        If the Company shall not be the surviving corporation in any merger or
consolidation (or survives only as a subsidiary of another entity), or if the
Company is to be dissolved or liquidated, then unless a surviving corporation
assumes or substitutes new options (within the meaning of Section 424(a) of the
Code) for all options then outstanding, (i) the date of exercise for all options
then outstanding shall be accelerated to a date fixed by the Committee prior to
the effective date of such merger or consolidation or such dissolution or
liquidation and (ii) upon such effective date any unexercised options shall
expire.

        13.    Use of Funds; No Interest Paid.    All funds received or held by
the Company under the Plan shall be included in the general funds of the Company
free of any trust or other restriction, and may be used for any corporate
purpose. No interest shall be paid to any participant or credited to his account
under the Plan.

        14.    Term of the Plan.    The Plan shall be effective as of August 1,
1997. The Plan was originally approved by the stockholders of the Company on
May 21, 1997 and amended on October 31, 1997. The amendments effected by this
Second Amended and Restated 1997 Employee Stock Purchase Plan were approved by
the stockholders of the Company on June 4, 2002. Except with respect to options
then outstanding, if not sooner terminated under the provisions of paragraph 15,
the Plan shall terminate upon and no further options shall be granted after
July 31, 2007.

        15.    Amendment or Termination of the Plan.    The Board in its
discretion may terminate the Plan at any time with respect to any shares for
which options have not theretofore been granted. The Board shall have the right
to alter or amend the Plan or any part thereof from time to time; provided, that
no change in any option theretofore granted may be made which would impair the
rights of the optionee without the consent of such optionee; and provided,
further, that the Board may not make any alteration or amendment which would
materially increase the benefits accruing to participants under the Plan,
increase the aggregate number of shares which may be issued pursuant to the
provisions of the Plan (other than as a result of the anti-dilution provisions
of the Plan), change the class of individuals eligible to receive options under
the Plan, extend the term of the Plan, or cause options issued under the Plan to
fail to meet the requirements of employee stock purchase options as defined in
Section 423 of the Code without the approval of the stockholders of the Company.

5

--------------------------------------------------------------------------------


        16.    Securities Laws.    The Company shall not be obligated to issue
any Stock pursuant to any option granted under the Plan at any time when the
shares covered by such option have not been registered under the Securities Act
of 1933, as amended, and such other state and federal laws, rules or regulations
as the Company or the Committee deems applicable and, in the opinion of legal
counsel for the Company, there is no exemption from the registration
requirements of such laws, rules or regulations available for the issuance and
sale of such shares. Further, all Stock acquired pursuant to the Plan shall be
subject to the Company's policy or policies, if any, concerning compliance with
securities laws and regulations, as the same may be amended from time to time.

        17.    No Restriction on Corporate Action.    Nothing contained in the
Plan shall be construed to prevent the Company or any subsidiary from taking any
corporate action which is deemed by the Company or such subsidiary to be
appropriate or in its best interest, whether or not such action would have an
adverse effect on the Plan or any award made under the Plan. No employee,
beneficiary or other person shall have any claim against the Company or any
subsidiary as a result of any such action.

        EXECUTED this 15th day of April, 2002.

    HISPANIC BROADCASTING CORPORATION
 
 
By:
/s/  MCHENRY T. TICHENOR, JR.      

--------------------------------------------------------------------------------

McHenry T. Tichenor, Jr.
President and Chief Executive Officer

6

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1



HISPANIC BROADCASTING CORPORATION SECOND AMENDED AND RESTATED 1997 EMPLOYEE
STOCK PURCHASE PLAN
